IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,866


EX PARTE MARCIA GAYLE KELLY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F134882005 IN THE 420TH DISTRICT COURT

FROM NACOGDOCHES COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment.  The Twelfth Court of Appeals affirmed her conviction. Kelly
v. State, No. 12-06-00384-CR (Tex. App.-Tyler, January 23, 2008).  
	Applicant contends that her appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that her conviction had been affirmed and that she had a right to file
a pro se petition for discretionary review. 
	The trial court has entered findings of fact and conclusions of law that appellate counsel
failed to timely notify Applicant that her conviction had been affirmed.  The State and the trial court
recommend that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Twelfth Court of Appeals in Cause No. 12-06-00384-CR that affirmed her conviction in Cause No. F134882005 from the 420th District Court of
Nacogdoches County.  Applicant shall file her petition for discretionary review with this Court
within 30 days of the date on which this Court's mandate issues.

Delivered: August 22, 2012
Do not publish